Citation Nr: 0724428	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  03-19 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to March 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2002 decision of the RO in Winston-Salem, 
North Carolina.

In his July 2003 substantive appeal (VA Form 9), the veteran 
requested a local video-conference hearing before a Board 
member.  The hearing was scheduled in March 2006, but the 
veteran withdrew his hearing request before it occurred.  See 
38 C.F.R. § 20.704(e) (2006).  He has not requested a new 
hearing.


FINDINGS OF FACT

1.  In November 1981, the RO denied the veteran's claim for 
service connection for bilateral hearing loss; although the 
veteran was informed of that decision and of his procedural 
and appellate rights, he did not perfect a timely appeal.

2.  Additional evidence received since the November 1981 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, is cumulative or redundant, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The RO's November 1981 decision denying the veteran's 
claim for service connection for bilateral hearing loss is 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.104, 20.1103 (2006).

2.  New and material evidence has not been submitted since 
that November 1981 decision to reopen the claim.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), U.S. Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield, 19 Vet. App. 103, 128.

The Federal Circuit Court has also held that any errors in 
the provision of VCAA notice, concerning any elements of the 
claim, are presumed prejudicial and must be rebutted by VA by 
showing they ultimately amount to mere harmless error.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007); Simmons v. 
Nicholson, 487 F.3d 892 (2007).

VA complied with its Pelegrini II and Mayfield notification 
requirements in regards to the veteran's claim by means of 
letters dated in September 2002 and February 2005.  These 
letters informed him of the mutual obligation between VA and 
himself to obtain additional supporting evidence and advised 
that if he had any additional information or evidence that 
would support his claim he should sent it to VA.  The 
February 2005 letter specifically explained to the veteran 
the general requirements necessary to substantiate his claim 
for service connection.

During the pendency of this appeal, the Court issued Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court held, with 
regard to a petition to reopen a finally decided claim, that 
the VCAA requires VA to provide the veteran with notice of 
the evidence necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial (i.e., material 
evidence).  Id. at 10.  On June 14, 2006, VA's Office of 
General Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006).

The September 2002 letter notified the veteran that he would 
have to submit new and material evidence to reopen his claim 
for service connection for bilateral hearing loss.  Although 
the letter did not specifically identify the reason for the 
November 1981 denial, it did explain that new and material 
evidence meant evidence that the veteran had a disability and 
that the disability had originated in or worsened during 
active duty.  Moreover, the June 2003 statement of the case 
(SOC) and the May 2005 supplemental statement of the case 
(SSOC) specifically advised the veteran that his claim was 
denied in November 1981 because there was no evidence he had 
hearing loss and that he had not submitted additional 
evidence since that decision showing hearing loss existed.  
Thus, the veteran has been apprised of the reason for the 
previous denial, as well as the evidence needed to overcome 
that deficiency, in compliance with Kent.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, 19 Vet. App. 103.  In this case, the September 2002 
letter was indeed provided prior to the initial adjudication 
of the claim in December 2002.  In the May 2005, August 2005, 
and June 2006 SSOCs, the RO readjudicated the claim based on 
additional evidence received since the initial rating 
decision in question and after provision of the February 2005 
letter that specifically informed the veteran of the elements 
required to establish service connection.  The August 2005 
and June 2006 SSOCs also readjudicated that claim after the 
veteran received notification in compliance with Kent.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(indicating that, even if there was no pre-decisional notice, 
going back and readjudicating the claim once the notice is 
provided, such as in an SSOC, is sufficient to cure the 
timing defect).  

Additionally, the Court has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  See 
also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  The veteran was provided with this notice in March 2006, 
and he did not identify or submit any additional evidence in 
response to warrant again readjudicating his claim and 
sending him another SSOC.  See 38 C.F.R. § 19.31.  See also 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007).

The duty to assist has been fulfilled, as VA has obtained all 
available identified records pertaining to the claim on 
appeal and the veteran has been provided with audiological 
examinations.  There is no suggestion on the current record 
there remains evidence that is pertinent to the issue on 
appeal that has yet to be obtained.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
assist the veteran with his claim, and that no further action 
is necessary to meet the requirements of the VCAA.

Reopening the Claim for Bilateral Hearing Loss

The veteran's claim for service connection for bilateral 
hearing loss was denied in a November 1981 rating decision.  
The RO found that the evidence of record, which included his 
service medical records (SMRs) and an October 1981 VA 
audiological examination, did not show hearing loss.  

Numerous audiological examinations performed in service 
showed that the veteran's hearing acuity was generally 
normal.  Only two test results approximated abnormal 
findings.  In March 1965 the pure tone threshold in the 
veteran's right ear was 30 decibels at 6000 Hertz, and in 
February 1966 the pure tone threshold in his right ear was 35 
decibels at 6000 Hertz.  (Note: These audiometric findings 
are obtained by converting from ASA to ISO units).  In the 
March 1965 audiological examination, the veteran had 15/15 
hearing acuity, bilaterally, on the whispered voice test.

In October 1981, the veteran was afforded a VA audiological 
examination.  Audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
4000
6000
8000
RIGHT
0
0
0
10
20
30
LEFT
0
0
0
10
10
10

Speech recognition testing revealed scores of 96 percent in 
the right ear and 100 percent in the left ear.  The diagnosis 
was bilateral hearing within normal limits for all practical 
purposes.

In November 1981, the RO denied service connection for 
bilateral hearing loss.  The RO determined there was no 
evidence that the veteran had hearing loss.  The veteran was 
notified of that decision and apprised of his procedural and 
appellate rights, but he did not appeal, so that decision is 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The veteran, however, may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  Under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).   

38 C.F.R. § 3.156(a), defining "new and material evidence," 
was revised effective August 29, 2001.  This claim to reopen 
at issue was filed after that date, so the revised definition 
applies.  Under the revised definition, "new evidence" 
means evidence not previously submitted to agency decision 
makers, and "material evidence" means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and it must raise a reasonable possibility of 
substantiating the claim.

When determining whether the claim should be reopened, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Only after reopening 
the claim, and readjudicating it on the merits, does the 
probative value of the evidence become an issue.

The additional items of evidence received since the RO's 
November 1981 decision include a QTC Services audiological 
examination dated in November 2002; a VA audiological 
examination dated in June 2003; VA outpatient treatment 
records dated from 2002 to 2006; and private medical records 
dated from 1998 to 2002.  Only some of the additional 
evidence received pertains to the veteran's claim for service 
connection for hearing loss.  

In November 2002, the veteran was afforded an audiological 
examination, which was administered by QTC Services.  The 
veteran complained that his hearing difficulty began in 1995 
and reported having been exposed to noise in the military.  
Audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
40
40
35
45
55
LEFT
35
30
35
40
60

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The audiologist noted that the test 
findings revealed moderate, bilateral hearing loss but opined 
that the pure tone threshold test results were unreliable 
because of their inconsistency with the speech recognition 
results.  The audiologist recommended the veteran be further 
evaluated due to the inconsistency.

In June 2003, the veteran's hearing was evaluated by a VA 
audiologist.  Audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
20
25
LEFT
10
10
10
20
20

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  The audiologist concluded that the 
veteran's hearing was within normal limits bilaterally.  She 
opined that it was unlikely that his minimal hearing loss - 
which was not considered disabling for VA purposes - was due 
to military service.  She explained that the veteran's test 
results were consistent with the results of an earlier 
audiogram administered prior to his separation from service 
that showed no evidence of change characteristic of noise 
exposure.  She also explained that the veteran exhibited no 
high-frequency noise-related hearing loss.  

In a December 2003 VA outpatient treatment record, the 
veteran was given an annual physical.  He informed the health 
care provider that he had hearing loss, but the provider did 
not otherwise comment on or diagnose hearing loss.

In a July 2005 VA outpatient treatment record, the veteran 
complained of problems hearing bilaterally and possibly worse 
in the left ear.  He also reported a history of military 
noise exposure.  The health care provider noted that an 
audiological examination revealed mild to moderately severe 
sensorineural hearing loss with good auditory discrimination.  
She recommended hearing aids for both ears.

The evidence received since the November 1981 decision is new 
since it was not previously of record and considered by the 
RO.  However, the evidence is not material because it does 
not raise a reasonable possibility of substantiating the 
veteran's claim.  Service connection requires that there be 
medical evidence linking a current disability to military 
service, but the new evidence contains an opinion to the 
opposite effect.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Here, the preponderance of the evidence indicates 
that the veteran does not have hearing loss that satisfies VA 
standards [i.e., 38 C.F.R. § 3.385 (2006)].  However, even 
assuming the veteran had the requisite diagnosis, the June 
2003 VA examiner specifically opined that is unlikely that 
his hearing loss is attributable to military service.  The 
examiner's opinion is underscored by the fact that, by the 
veteran's own admission, his hearing loss began in 1995 - 
nearly 30 years after his military service ended.  
Accordingly, the additional evidence is not material because 
it contains a nexus opinion that the veteran's hearing loss 
is not related to service, and, therefore, does not raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156

The veteran's petition to reopen the claim for service 
connection for bilateral hearing loss must be denied because 
the evidence submitted, while new, is not material.  In the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).




ORDER

The petition to reopen the claim for service connection for 
bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


